Case 2:16-cv-00881-JLL-JAD Document 193 Filed 03/28/19 Page 1 of 2 PageID: 4543



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


                                                        Civil Action No. 2:16-cv-881 (JLL) (JAD)
 IN RE MERCEDES-BENZ EMISSIONS
 LITIGATION                                             ELECTRONICALLY FILED




                       DEFENDANTS MERCEDES-BENZ USA, LLC
                      AND DAIMLER AG’S NOTICE OF OBJECTION

       Defendants Mercedes-Benz USA, LLC and Daimler AG (the “Mercedes Defendants”)

hereby provide notice of their objection to Plaintiff Gwendolyn Andary and Plaintiff Darrell

Feller’s purported “Notice of Voluntary Dismissal” pursuant to Rule 41(a)(1)(A)(i) of the

Federal Rules of Civil Procedure (D.E. 183) because the rule does not apply in the present

circumstances and their claims are on appeal to the Third Circuit. See D.E. 174 (Notice of

Appeal). The Mercedes Defendants also provide notice of their objection to this Court’s “So

Ordered” notation dated March 19, 2019, and entered on the docket on March 21, 2019 (D.E.

187) for related reasons. See Fed. R. Civ. P. 81(a)(6)(B) (providing an exception to the Federal

Rules of Civil Procedure for “other procedures” under the Federal Arbitration Act, “9 U.S.C.,

relating to arbitration”); ISC Holding AG v. Nobel Biocare Fin. AG, 688 F.3d 98, 101 (2d Cir.

2012) (holding that “Rule 41(a)(1)(A)(i) does not apply in the context of petitions to compel

arbitration”); see also Ehleiter v. Grapetree Shores, Inc., 482 F.3d 207, 215 n.6 (3d Cir. 2007)

(agreeing “with the majority rule of automatic divestiture” of district court jurisdiction over

claims appealed under 9 U.S.C. § 16(a)).
Case 2:16-cv-00881-JLL-JAD Document 193 Filed 03/28/19 Page 2 of 2 PageID: 4544



Dated: March 28, 2019                       Respectfully Submitted,


                                           GIBSON, DUNN & CRUTCHER LLP


                                           By: s/      Lucas C. Townsend
                                                       Lucas C. Townsend

 Matthew J. Kemner                             Daniel W. Nelson
  admitted pro hac vice                         admitted pro hac vice
 Troy M. Yoshino                               Geoffrey M. Sigler
  admitted pro hac vice                          admitted pro hac vice
 Eric J. Knapp                                 Lucas C. Townsend
  admitted pro hac vice                        Chantale Fiebig
 Squire Patton Boggs (US) LLP                    admitted pro hac vice
 44 Montgomery Street, Suite 400               Gibson, Dunn & Crutcher LLP
 San Francisco, California 94104               1050 Connecticut Avenue, N.W.
 Tel: (415) 743-2441                           Washington, DC 20036-5306
 Fax: (415) 989-0932                           Tel: (202) 887-3731
                                               Fax: (202) 530-4254

             Attorneys for Defendants Mercedes-Benz USA, LLC and Daimler AG




                                           2
